MEMO ENDORSED
          Case 1:20-cv-03684-VEC Document 12 Filed 06/08/20 Page 1 of 2

                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC #:
                                                               DATE FILED: 6/8/2020
SECURITIES INVESTOR PROTECTION
CORPORATION,
                                                              Adv. Pro. No. 08-01789 (SMB)
                             Plaintiff-Applicant,
                                                              SIPA Liquidation
                 v.
                                                              (Substantively Consolidated)
BERNARD L. MADOFF INVESTMENT
SECURITIES LLC,

                             Defendant.

In re:
                                                              Adv. Pro. No. 10-05354 (SMB)
BERNARD L. MADOFF,

                             Debtor.



                                                             Case No. 1:20-cv-03684-VC
IRVING H. PICARD, Trustee for the Liquidation of
Bernard L. Madoff Investment Securities LLC,

                             Plaintiff,
                                                              NOTICE OF MOTION TO
                 v.                                           STAY APPEAL

ABN AMRO BANK N.V. (presently known as THE
ROYAL BANK OF SCOTLAND, N.V.),

                             Defendant.


         PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, and

upon all the prior pleadings and proceedings had herein, Irving H. Picard (the “Trustee”), as

trustee for the liquidation of the business of Bernard L. Madoff Investment Securities LLC under

the Securities Investor Protection Act, 15 U.S.C. §§ 78aaa–lll, and the substantively consolidated

Chapter 7 estate of Bernard L. Madoff, will move this Court at the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, NY 10007, for an order staying the Trustee’s
          Case 1:20-cv-03684-VEC Document 12 Filed 06/08/20 Page 2 of 2



appeal in the above-captioned case pending a decision by the United States Court of Appeals for

the Second Circuit in two similarly-situated actions, Picard v. Citibank, N.A., No. 20-1333 (2d

Cir.), and Picard v. Legacy Capital Ltd., No. 20-1334 (2d Cir.), together with such other and

further relief as this Court deems just and proper.


Dated: New York, New York                             BAKER & HOSTETLER LLP
       May 28, 2020


                                                      By: /s/ Patrick T. Campbell
                                                          David J. Sheehan
                                                          dsheehan@bakerlaw.com
                                                          Patrick T. Campbell
                                                          pcampbell@bakerlaw.com
                                                          Elizabeth G. McCurrach
                                                          emccurrach@bakerlaw.com
                                                          Camille C. Bent
                                                          cbent@bakerlaw.com
                                                          45 Rockefeller Plaza
                                                          New York, New York 10111
                                                          Telephone: 212.589.4200
                                                          Facsimile: 212.589.4201

                                                         Attorneys for Irving Picard, Trustee for
                                                         the Substantively Consolidated SIPA
                                                         Liquidation of Bernard L. Madoff
                                                         Investment Securities LLC and the Estate
                                                         of Bernard L. Madoff

  Application GRANTED. This case is stayed, with exception to Appellee's contemplated motion to certify
  this appeal for direct appeal to the Second Circuit. Appellee's motion is due not later than June 22, 2020.
  Appellant's response is due not later than two weeks from service of Appellee's motion. Appellee may
  reply not later than one week from service of Appellant's response.

  The Clerk of Court is directed to close the open motion on docket entry 3.
  SO ORDERED.



                              6/8/2020
  HON. VALERIE CAPRONI
  UNITED STATES DISTRICT JUDGE
